     Case 2:20-cv-01772-WBS-KJN Document 9 Filed 03/05/21 Page 1 of 2


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                  ----oo0oo----
11

12   QBE Specialty Insurance              NO.   20-cv-01772-WBS-KJN
     Company,
13
                   Plaintiff,
14
           v.
15
     GEMINI INSURANCE COMPANY,
16
                   Defendant.
17

18
                                  ----oo0oo----
19
                     AMENDED STATUS (PRETRIAL SCHEDULING) ORDER
20
                Pursuant to the parties’ joint status report, in which
21
     both parties agreed to a bench trial, the previous Scheduling
22
     Order of December 28, 2020 (Docket No. 8.) is amended to provide
23
     that a bench trial will be held on August 2, 2022 at 9:00 AM in
24
     Courtroom 5 before Senior Judge William B. Shubb.         All other
25
     dates and provisions in the court’s December 28, 2020 Scheduling
26
     Order remain in full force and effect.
27

28   ///
                                         1
     Case 2:20-cv-01772-WBS-KJN Document 9 Filed 03/05/21 Page 2 of 2


1               IT IS SO ORDERED.
2    Dated:   March 5, 2021
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                         2
